Case 19-30152   Doc 3   Filed 02/02/19   Entered 02/02/19 11:50:54   Desc Main
                           Document      Page 1 of 8
Case 19-30152   Doc 3   Filed 02/02/19   Entered 02/02/19 11:50:54   Desc Main
                           Document      Page 2 of 8
Case 19-30152   Doc 3   Filed 02/02/19   Entered 02/02/19 11:50:54   Desc Main
                           Document      Page 3 of 8
Case 19-30152   Doc 3   Filed 02/02/19   Entered 02/02/19 11:50:54   Desc Main
                           Document      Page 4 of 8
Case 19-30152   Doc 3   Filed 02/02/19   Entered 02/02/19 11:50:54   Desc Main
                           Document      Page 5 of 8
Case 19-30152   Doc 3   Filed 02/02/19   Entered 02/02/19 11:50:54   Desc Main
                           Document      Page 6 of 8
Case 19-30152   Doc 3   Filed 02/02/19   Entered 02/02/19 11:50:54   Desc Main
                           Document      Page 7 of 8
Case 19-30152   Doc 3   Filed 02/02/19   Entered 02/02/19 11:50:54   Desc Main
                           Document      Page 8 of 8
